UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 12-4722


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

AMY FRENCH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:09-cr-00118-1)


Submitted:    January 4, 2013                 Decided:   January 16, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. R. Booth
Goodwin II, United States Attorney, John L. File, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

           Amy    French     appeals     the    nine-month       sentence       imposed

upon revocation of her supervised release.                       On appeal, French

contends that her nine-month sentence is plainly unreasonable.

We affirm.

           We will affirm a sentence imposed following revocation

of supervised release if it is within the applicable statutory

maximum   and    is   not    plainly    unreasonable.            United    States    v.

Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006). *                     In determining

whether   a     revocation        sentence     is     unreasonable,       “we    follow

generally the procedural and substantive considerations” used in

reviewing original sentences.            Id. at 438.         Only if we conclude

that the sentence is procedurally or substantively unreasonable

must we decide whether it is plainly so.                         United States v.

Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

           French’s sentence is below the statutory maximum of

twenty-four      months     for    a   Class    C     felony.      See     18    U.S.C.

§ 3583(e)(3)      (2006).     Further,        the     sentence    is   procedurally

reasonable      because     the     district        court   considered      both    the

Chapter 7 policy statements and the 18 U.S.C.A. § 3553(a) (West

Supp. 2011) factors that it was permitted to consider.                              See


     *
       We decline French’s invitation to revisit the “plainly
unreasonable” test established by our decision in Crudup.



                                          2
Crudup,     461     F.3d      at   438-40.         Finally,       the   sentence        is

substantively           reasonable,        because      the        district          court

sufficiently explained its reasons for imposing the sentence,

emphasizing the breach of trust that French had committed by

coming    before        the    district    court     again    after        a    previous

violation     of    her       supervised     release    and       French’s      apparent

inability to remain in court-mandated drug treatment.

            Accordingly, we affirm the district court’s judgment.

We   dispense      with    oral    argument    because      the    facts       and   legal

contentions       are   adequately     presented       in   the    materials         before

this Court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           3